Title: Editorial Note
From: 
To: 


       This complex litigation, a landmark in the history of Martha’s Vineyard, arose out of an unhappy family situation. The genealogical as well as the legal involutions of these cases being what they were, a sketch of the members of the great Mayhew clan of Martha’s Vineyard mainly concerned, and of their relationships, is almost essential to an understanding of the legal issues. The chief figure on one side was Dr. Matthew Mayhew (1721–1805), a physician who was repeatedly a representative to the General Court and, from 1761, a Justice of the Peace at Chilmark, the village where all the action in the cases occurred. Allied with him was his wife’s brother, Robert Allen (1732–1792), the coroner of the County of Dukes County.
       A sister of Dr. Mayhew, Hannah, had married into the other and much more extensive family faction. Her husband was Zephaniah Mayhew (1715–1751), a son of Bethiah (Wadsworth) Mayhew. Among their children who were to play parts in the physical and legal scuffles of the 1760’s were Lucinda (1739–1815), Wadsworth (1741–1829), and another Zephaniah (b. 1745). Bethiah, widow since 1733 of an elder Zephaniah, was the embattled “old lady” of the trial records.
       The feud seems to have begun after the death of the younger Zephaniah, husband of Hannah, in 1751. Though the details are obscure, his widow appears to have handled her affairs and brought up her numerous children in a manner so irksome to Dr. Mayhew that, it was said by those who disliked him, he “sought all occasions, to ruin and destroy them.” With the backing of her husband’s family, Hannah evidently succeeded fairly well, at least for a time, in fending off the effects of her brother’s ill-will.
       By 1762 the widowed Bethiah and three of her daughters—Jerusha (1717–1793), Bethiah the younger (b. 1723), and Mercy (1725–1825)—as well as the widowed Hannah and several of her children were domiciled in the Chilmark household of the elder Bethiah’s nephew, Zaccheus Mayhew (1723–1775). Zaccheus, the son of the late Colonel (Judge) Zaccheus Mayhew, was one of the most prominent members of a family always prominent in the Vineyard; in the documents he is never called by his Christian name but always deferentially Squire (“Esqr.”) Mayhew. Zaccheus was married to Rebecca, and had numerous children of his own, including, it seems, Lucy (sometimes confused with her cousin Lucinda, Hannah’s daughter).
       Strong-mindedness was evidently endemic among the Mayhew women, notably the elder Bethiah and her daughter Jerusha; but Dr. Mayhew eventually found, or thought he found, a vulnerable point in their defenses. In 1744 Mercy Mayhew had married Abel Chase, a hatter of Edgartown. After bearing Chase two sons, Mercy quarreled with him and went to live with her mother, taking her younger son Zeph, who was actually, however, articled to his grandmother until he reached the age of fourteen. Zeph turned fourteen in 1762 and his father wanted him back. The new chapters in the old feud began when Chase applied to Justice of the Peace Doctor Matthew Mayhew for legal help in forcing the women to give up the boy. What happened thereafter is told in the documents printed here.
       The case fast became “a quarrell of the most invidious, inveterate and irreconcileable nature.” Conflicting testimony abounded. Some of it appears in the minutes which follow; more may be found in a large collection of depositions and processes in the Superior Court Files. Adams remarked years later, “it was impossible for human Sagacity to discover on which Side Justice lay.” The years have not resolved the problem. We propose now merely to describe the procedural framework.
       Legal matters commenced with Abel Chase’s giving the warrant for Zeph’s return to Deputy Sheriff Cornelius Bassett. When Bassett went for Zeph at Bethiah’s house on 1 June 1762, the boy evaded him. It does not appear that Bassett made any return on the warrant; thus the warrant remained effective, a fact which was to become important later on. Bassett did however formally complain to Justice Matthew Mayhew that Jerusha Mayhew, her sister Mercy Chase, and Lucy Mayhew had rescued Zeph out of his hands. The Justice then issued a warrant, dated 1 June 1762, directed to “one of the Coroners” of Dukes County for the arrest of the three women.
       Coroner Robert Allen took the writ. It is not clear whether he attempted to execute it immediately, although there is some evidence that he at least read the process to Jerusha on 1 June. On 9 October 1762 Allen brought Jerusha physically before the Justice, who bound her over to the next Sessions at £5. Jerusha refusing to post the bail, Justice Mayhew ordered her committed and issued a mittimus.
       Now began Jerusha’s lengthy attempt to foil Allen. On 11 October 1762 he went to take her but forbore when she pleaded illness and when Deacon Timothy Mayhew promised that she would go on the 15th or “the next fare day.” Allen returned on the 19th and the 20th, but still Jerusha would not go, even though on the 20th Allen himself agreed to be one of her bondsmen. On the 25th, Allen came to the house once more, this time with Thomas Lothrop as aid, and repeated his offer. Like almost everything else in the case, what happened next is uncertain. One of Jerusha’s witnesses said that Allen manhandled Jerusha as she lay in bed and had threatened her with a whip; Lothrop said that Jerusha called Allen a liar and used him “with Uncivility,” whereupon Allen told her that if she were a man he would horsewhip her. Allen asked Wadsworth Mayhew to aid him, but Wadsworth, the Mayhews said, was deaf. According to Allen and Lothrop, Wadsworth rescued Jerusha out of Allen’s hands.
       Now it was Allen’s turn to swear out a complaint, this one at the Court of General Sessions of the Peace which was then sitting at Tisbury. A warrant for the arrest of Wadsworth Mayhew issued, dated 26 October 1762 and directed to the sheriff or his deputy. It is clear that Bassett took the warrant, but the evidence is confused as to whether or not he agreed to wait until the next day before executing it. At any rate, he summoned a number of men to aid him and set off at about 9:30 P.M. on the 26th for Bethiah’s house, where Wadsworth was supposed to be. To cloud the picture further, there was evidence that he had the old warrant for Zeph in his pocket and intended to execute that as well.
       From the depositions of members of the Aid, it appears that Bassett’s group stole silently toward the house and surrounded it. Bassett went to the front door, demanded entrance, heard a voice cry “Fire the gun,” and received a charge of buckshot in the legs. He and his men then broke down the door and entered the house. Inside, Bethiah Mayhew, although seated in a chair, began belaboring Bassett with a three-foot stave. Seizing it to protect himself, he pulled her onto the floor. More pulling and hauling ensued before “the People then Grew Moderate.” Wadsworth, being securely tied, was then carried to jail and the Sessions.
       Wadsworth, Bethiah Jr, and Bethiah Sr. were all indicted for criminal assault by the Grand Jury at the May 1763 sitting of the Superior Court at Barnstable, but only Wadsworth was ever tried. In May 1764 the jury brought in a verdict of guilty, which the court rejected.
       Meanwhile, the civil litigation multiplied. Jerusha sued Allen, Bassett sued Bethiah Sr, and Bethiah Sr. sued Bassett. Bethiah Jr. later was admitted as a party in all actions, while Lucinda Mayhew was admitted to the action against Allen, and Wadsworth was admitted to the actions against Bassett. The litigation wound its way from the Edgartown Inferior Court to the Barnstable Superior Court, where finally, in May 1764, all the cases were submitted to three referees: Gamaliel Bradford, Josiah Edson, and Ebenezer Spooner. In August 1764, the referees attempted to hear the cases, but Jerusha interposed a series of objections which succeeded in postponing the hearings for a year. Finally, on 29 August 1765, the hearings commenced. The minutes which follow as Documents I and II, by Adams and Robert Treat Paine respectively, memorialize the proceedings before the referees. Adams was of counsel for Bassett and Allen, and Paine for the Mayhews. It appears from the minutes that the cross actions between Bassett and the Mayhews were tried together.
       After hearing the evidence and the arguments, the referees found against Allen in favor of Jerusha, £6; for Bethiah Jr, 20 shillings; and for Lucinda, 20 shillings. They also found against Bassett and awarded Bethiah Sr. £4; Wadsworth, £3; and Bethiah Jr, 20 shillings. In addition, Allen had to pay court and reference costs of £30 16s. 11d. Bassett’s costs were £43 8s. 4d. The controversy remained alive until 1768, by which time Bethiah Sr. had died and Bethiah Jr. as her executor prayed execution against Bassett for the £4 damages and costs. Adams interposed a multipart defense, of which the following sentence is sufficiently illustrative to stand as a commentary on the entire case: “And the said Cornelius Bassett comes and defends, &c. and Saith that this Writ is bad and ought to abate for that 1. It is in said Writ alledged that said Bethiah Mayhew before the Justices of the Superior Court of Judicature, &c. holden at Barnstable within said County of Barnstable and for the Countys of Barnstable and Dukes County, on the second Wednesday of May in the Sixth Year of his Majesty’s Reign and by the Consideration of said Justices recovered the Judgment mentioned in said writ which by Law ought not to have been alleged if the said judgment should have been alleged to have been recovered on the Wednesday preceeding the third Tuesday in May in said year.”
       Apparently Adams never pressed the technicality, for the final Record entry is: “The Defendant makes default”; that is, the defendant allowed the plaintiff to prevail by default.
      